Citation Nr: 1442689	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-15 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bipolar disorder with panic attacks.

3.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to October 1988 and from March 2007 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 videoconference hearing.  A transcript is of record.

In February 2014, prior to transfer of the Veteran's appeal to the Board, the Veteran requested withdrawal of his appeals of the issues of entitlement to service connection a bilateral wrist disability, gastroesophageal reflux disease, bilateral varicose veins, hemorrhoids, erectile dysfunction, herpes simplex virus, a right hip disability, status post-varicocelectomy with residual pain, gout, asthma, status post-cervical fusion C5-6, a right shoulder rotator cuff disability, a right elbow disability, and lumbar disc disease and a disability rating in excess of 10 percent for a urinary disability.  Thus, no further appellate consideration will be accorded such issues.


REMAND

The Board finds the Veteran's statement and submission of a June 2014 letter wherein Dr. Villalba provided a nexus opinion connecting the Veteran's symptoms of cognitive dysfunction and mood instability, noted as bipolar disorder, and tinnitus to an in-service TBI to be a notice of disagreement (NOD) with the April 2014 rating decision that denied entitlement to service connection for TBI.  As the NOD placed the claim in appellate status, it must be remanded to allow the AOJ to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Veteran's claims for entitlement to service connection for tinnitus and bipolar disorder with panic attacks are inextricably intertwined with his November 2013 claim for entitlement to service connection for TBI with short-term memory loss, mood disorder, and sleep disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  In February 2014, the Veteran indicated that he was claiming tinnitus and bipolar disorder as secondary to TBI.  See February 5, 2014, Report of General Information (also claiming white brain matter disease and cognitive or memory disability secondary to TBI).

Further, the Board notes that the record does not contain any treatment records from Dr. Villalba.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an SOC on the issue of entitlement to service connection for TBI.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the issue to the Board.

2. Then, obtain any outstanding treatment records, including from VA and from Dr. Villalba, dated since January 2013.  

3. Then, obtain an addendum opinion from the VA psychiatrist who examined the Veteran in February 2014 for headaches, and in March 2014 for TBI-or, if unavailable, from another VA psychiatrist-to determine the nature and etiology of any bipolar disorder and tinnitus. Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record. 

Regarding the Veteran's claim for bipolar disorder and his first period of service, the examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

(a) whether any bipolar disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's February 1981 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner MUST provide an opinion regarding:

(b) whether any preexisting bipolar disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond its natural progression) from February 1981 to October 1988, including his August 1984 motor vehicle accident.

If the examiner does not find clear and unmistakable evidence that any currently diagnosed bipolar disorder preexisted service and was not aggravated in service, then the examiner MUST provide an opinion regarding:  

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has bipolar disorder that is otherwise etiologically related to an in-service injury, event, or disease between February 1981 and October 1988, including his August 1984 motor vehicle accident. 

Regarding the Veteran's tinnitus and his first period of service, the examiner MUST review the claims file and provide an opinion, based on the record, regarding:

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has tinnitus that is otherwise etiologically related to an in-service injury, event, or disease between February 1981 and October 1988, including his August 1984 motor vehicle accident. 

Regarding bipolar disorder and the Veteran's second period of service, the examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

(a) whether any bipolar disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's March 2007 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner MUST provide an opinion regarding:

(b) whether any preexisting bipolar disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond its natural progression) from March 2007 to September 2007.

If the examiner does not find clear and unmistakable evidence that any currently diagnosed bipolar disorder preexisted his second period of service and was not aggravated during his second period of service, then the examiner MUST provide an opinion regarding:  

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has bipolar disorder that is otherwise etiologically related to an in-service injury, event, or disease between March 2007 and September 2007.

Regarding tinnitus and the Veteran's second period of service, the examiner MUST provide an opinion, based on the record, regarding:  

(a) whether any tinnitus clearly and unmistakably (it is medically undebatable) preexisted the Veteran's March 2007 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner MUST provide an opinion regarding:

(b) whether any preexisting tinnitus was clearly and unmistakably (it is medically undebatable) not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond its natural progression) from March 2007 to September 2007.

If the examiner does not find clear and unmistakable evidence that any currently diagnosed tinnitus preexisted his second period of service and was not aggravated during his second period of service, then the examiner MUST provide an opinion regarding:  

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has tinnitus that is otherwise etiologically related to an in-service injury, event, or disease between March 2007 and September 2007.

Regarding both bipolar disorder and tinnitus, the examiner MUST provide an opinion regarding:

(e) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current bipolar disorder or tinnitus is proximately due to or, in the alternative, chronically aggravated by a service-connected disability.

The opinion must consider the Veteran's lay statements and all pertinent medical history, including service treatment records (STRs) that reveal the Veteran was discharged from service in September 2007 due to a diagnosis of bipolar disorder, and the Dr. Villalba's June 2014 letter indicating that the Veteran's bipolar disorder and tinnitus are related to TBI from an in-service motor vehicle accident.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

4. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).









